Title: From Thomas Jefferson to Louis Philippe Gallot de Lormerie, 14 April 1803
From: Jefferson, Thomas
To: Lormerie, Louis Philippe Gallot de


          
            Apr. 14. 1803.
          
          Th: Jefferson presents his compliments to M. de L’ormerie & hopes he will do him the justice to ascribe to the indispensable calls of the public affairs the impossibility of answering letters of private correspondence not relating to business.    he knows of no institution in these states where the objects described in M. de Lormerie’s letter might be sought after, unless in a private one lately established in New York. nothing of that kind is within the present views of the United states. Th: Jefferson however will avail himself of the permission of M. de Lormerie to satisfy his own curiosity by calling to see them, either to day or tomorrow, between the hours of one and two. he prays him to accept his salutations.
        